Case: 19-30979     Document: 00515967483          Page: 1    Date Filed: 08/05/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 5, 2021
                                   No. 19-30979
                                                                        Lyle W. Cayce
                                                                             Clerk
   George Hughes,

                                                            Petitioner—Appellee,

                                       versus

   Darrel Vannoy, Warden, Louisiana State Penitentiary,

                                                         Respondent—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:16-CV-770


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
          George Hughes and Drew Hawkins fought, Hughes’s gun fired, and
   Hawkins died. On trial for second degree murder, Hughes testified that the
   gun fired accidentally when Hawkins pulled on the gun and the two men
   collided. His testimony was contradicted by an eyewitness supposedly
   watching the fight from outside her apartment across the street who said she
   saw Hawkins backing away from Hughes with his hands raised at the moment
   the gun fired. Hughes’s trial counsel never attempted to interview the
   eyewitness or her roommate, who would have testified that the eyewitness
   was actually inside their apartment at the time of the shooting.
Case: 19-30979     Document: 00515967483          Page: 2   Date Filed: 08/05/2021




                                   No. 19-30979


          Hughes applied for state postconviction relief for counsel’s
   ineffectiveness in failing to interview the eyewitness. Though a state court
   commissioner recommended relief after holding two evidentiary hearings,
   the Louisiana courts disagreed. Hughes then sought federal habeas relief,
   which the district court granted, finding the state court’s application of
   clearly established law unreasonable. The State now appeals. We affirm.
                                         I
                                        A
          On November 19, 2004, Hughes’s adopted daughter, Amy, and
   Hawkins, her boyfriend, got into an argument, during which Hawkins
   physically attacked Amy and locked her out of the apartment they shared.
   Amy called Hughes from her neighbor’s phone to tell him about the fight.
   Hughes told her to call the police and said he would come to her apartment.
   Amy refused to call the police but told Hughes she would call back to let him
   know if things were okay. Sometime after this call, Hawkins let Amy back
   inside, and they continued to argue. Hughes later called the apartment, and
   the phone was answered. According to Hughes, he heard sounds of a struggle
   and heard Amy say that Hawkins was killing her. Hughes called the
   apartment again, and Hawkins answered. The two had a heated exchange,
   and Hughes told Hawkins that he was going over there and was “going to
   kick [Hawkins’s] ass.”
          Hughes took a .22 caliber handgun when he left for Amy’s apartment.
   He testified that he took the gun because Hawkins ran with a rough crowd,
   and Hughes was unsure who would be present at Hawkins and Amy’s
   apartment. Upon arriving at the apartment complex, Hughes saw Hawkins
   and Amy outside by Hawkins’s car. Hughes testified that he heard Amy
   scream at Hawkins to let go of their infant child and saw Hawkins yank the
   child away from Amy. Hughes then exited his vehicle and approached




                                        2
Case: 19-30979      Document: 00515967483           Page: 3     Date Filed: 08/05/2021




                                     No. 19-30979


   Hawkins. During this time, the gun was in Hughes’s back pocket. As he
   approached, Hughes saw Hawkins throw the child into the back seat of his
   car. The two men exchanged more words, and both threatened to hit the
   other. Then Hughes “flew” at Hawkins, and they began to fight. During the
   fight, Hughes’s gun fired, and Hawkins was shot and killed.
          Hughes was arrested and charged with second degree murder. He was
   represented at trial by public defender Scott Collier. At trial, the central issue
   was whether Hughes intended to shoot Hawkins or if the gun accidentally
   fired during the struggle.
          Hughes testified that after some initial fighting, Hawkins staggered
   backwards, put his hands up, and said, “no more, no more.” Hughes then
   turned to talk to Amy, at which point Hawkins saw the gun in Hughes’s back
   pocket. Hawkins yelled for help and moved towards Hughes. Hughes
   testified that it seemed like Hawkins was on drugs. 1 As Hawkins advanced,
   Hughes calmly removed the gun from his back pocket, told Hawkins that he
   didn’t need a gun to beat Hawkins up, and said he would place the gun on his
   truck. As he turned to do so, Hawkins grabbed the barrel of the gun and tried
   to get the gun away from Hughes. Hughes testified that Hawkins said “[g]o
   ahead and shoot me” and yanked on the barrel of the gun. Hawkins’s hand
   slipped off the gun. The two men fell forward towards each other, and the
   gun hit Hawkins’s chest and discharged. Forensic evidence supported
   Hughes’s version of events. Dr. Gilbert Corrigan testified that Hawkins died




          1
             A toxicology report confirmed that Hawkins was under the influence of
   oxycodone and diazepam. State v. Hughes, No. 2006 KA 2422, 2007 WL 1765559, at *4
   (La. Ct. App. June 20, 2007) (unpublished).




                                           3
Case: 19-30979         Document: 00515967483           Page: 4      Date Filed: 08/05/2021




                                        No. 19-30979


   of a “contact wound,” and “the trajectory of the bullet was consistent with
   either a struggle or with the victim being bent over.” 2
          Two eyewitnesses testified at trial contradicting Hughes’s version of
   events, but both gave conflicting statements as to whether they witnessed the
   actual shooting. Amy testified at trial that she saw Hughes shoot Hawkins
   when Hawkins was backing up, had his hands raised, and was about one or
   two feet away from Hughes. She testified that, as far she could remember,
   she did not turn her back on the two men when they were fighting. Amy’s
   trial testimony contradicted her initial statement to police in which she said
   that her back was turned at the moment the gun fired. Amy’s sister also
   testified at trial that Amy told her she did not witness the shooting because
   her back was turned while tending to her child.
          The other, and only disinterested, eyewitness was Sandra Allen, who
   testified at trial that she witnessed the altercation from outside her apartment
   across the street. Allen stated that she heard arguing and then went outside,
   where she saw two men fighting. According to Allen, one man backed away
   from the other with his hands raised and then she heard the gunshot and saw
   the man with raised hands fall to the ground. Allen’s trial testimony was
   somewhat contradicted by her initial written statement to the police. In it,
   Allen said she was inside her apartment when she heard someone calling for
   help and a gunshot, which is what prompted her to go outside where she saw
   two men arguing. 3 When asked at trial why her testimony contradicted the
   earlier statement, Allen said she incorrectly “transposed” the events in her




          2
              Hughes, 2007 WL 1765559, at *4.
          3
            There is an obvious logical flaw in Allen’s written statement because she could
   not have seen Hughes and Hawkins arguing after the gun was fired.




                                                4
Case: 19-30979          Document: 00515967483             Page: 5     Date Filed: 08/05/2021




                                           No. 19-30979


   statement due to nerves. On cross examination, one of Hughes’s attorneys 4
   pressed Allen on the inconsistency, and Allen continued to insist that she
   witnessed the shooting.
                                                B
           Hughes was found guilty by a nonunanimous jury. 5 After the verdict,
   Collier became aware of a television interview Allen gave the night of the
   shooting, which Collier believed indicated that Allen was inside at the time
   of the gunshot. He moved for a new trial based on Allen’s interview and some
   additional newly discovered evidence. The trial court judge denied the
   motion, noting that she “c[ould] not imagine” how Allen, a witness who was
   subpoenaed for trial, could be considered newly discovered evidence.
   Hughes was sentenced to life in prison without the benefit of parole,
   probation, or suspension of sentence.
           On direct appeal, Hughes argued that the trial court erroneously
   denied his motion for a new trial. The Louisiana First Circuit Court of Appeal
   affirmed the denial because “the exercise of reasonable diligence . . . would
   have led to the discovery of the ‘new’ evidence alleged by” Collier. The
   Louisiana Supreme Court denied Hughes’s application for certiorari.
           In 2009, Hughes’s new counsel filed a state postconviction
   application, alleging ineffective assistance of trial counsel because Collier
   never interviewed Allen, a key eyewitness. A state trial court commissioner
   held two evidentiary hearings. In them, Allen’s roommate, Lee, 6 testified
   that Allen was watching television when both heard the gunshot. Lee said she


           4
               Allen was cross-examined by Collier’s co-counsel.
           5
               The vote was 11-1.
           6
             Lee’s last name is also Allen. To avoid confusion, the opinion refers to Lee only
   by her first name and Sandra Allen by her last.




                                                 5
Case: 19-30979      Document: 00515967483           Page: 6   Date Filed: 08/05/2021




                                     No. 19-30979


   saw Allen go outside only after hearing the gunshot. Allen testified and
   reiterated her trial testimony that she went outside when she heard arguing
   and so was outside when the gun fired.
          Collier testified at the evidentiary hearings as well. He said he was
   unaware Allen was going to testify that she had seen the shooting until the
   week before trial when the prosecution informed him of the content of
   Allen’s testimony. Prior to that, he knew Allen had been subpoenaed but
   thought she was just going to testify to coming outside after the shooting as
   this was Collier’s understanding of Allen’s written statement to the police.
   Collier did not attempt to interview Allen either before or after he became
   aware of her supposedly changing testimony. When asked whether it was a
   strategic decision not to interview Allen, Collier said it was a strategic
   decision not to ask for a continuance when he discovered the change in
   testimony because it contradicted Allen’s earlier written statement. He said
   there was no strategy behind his decision not to try to interview Allen at any
   time, even prior to learning of her changed testimony. Collier acknowledged
   that if he had interviewed Allen, he would have discovered her roommate,
   who would have contradicted Allen’s trial testimony.
          The commissioner issued a 22-page recommendation to grant relief
   for counsel’s ineffective assistance in failing to interview Allen. However, the
   state trial court dismissed Hughes’s application without any explanation or
   hearing on the matter. The state appellate court denied Hughes’s request for
   supervisory writs without elaboration. Finally, the Louisiana Supreme Court
   denied Hughes relief in a single-page order, concluding he “fail[ed] to show
   he received ineffective assistance of counsel under the standard of
   Strickland v. Washington.”




                                          6
Case: 19-30979             Document: 00515967483              Page: 7        Date Filed: 08/05/2021




                                              No. 19-30979


              Hughes then filed the instant 28 U.S.C. § 2254 petition in federal
   court. 7       He asserted three grounds for relief, including one based on
   ineffectiveness of counsel for failing to investigate Allen’s statements. The
   district court referred the petition to a magistrate judge. The magistrate judge
   concluded that counsel’s decision to forgo investigating and interviewing
   Allen was not reasonable and that this deficient performance prejudiced
   Hughes at trial.8
              The State objected to the report. The district court conducted a
   de novo review and agreed with the magistrate judge that the state “court’s
   ultimate legal conclusion was objectively unreasonable.” The district court
   adopted the magistrate judge’s recommendation and ordered a new trial.
              The State now appeals. The sole issue on appeal is whether the district
   court correctly determined that no deference was due to the Louisiana
   Supreme Court’s denial of relief regarding counsel’s failure to investigate
   Allen’s statement.
                                                    II
              In an appeal from a district court’s grant of habeas relief, this Court
   reviews issues of law de novo and findings of fact for clear error. 9


              7
             Hughes filed an earlier pro se § 2254 petition when his writ application before the
   Louisiana Supreme Court was still pending. The district court dismissed the petition for
   failure to exhaust state court remedies but gave Hughes 30 days from the receipt of the
   Louisiana Supreme Court decision to file another § 2254 petition. The instant petition was
   filed within 30 days of the Louisiana Supreme Court’s denial of Hughes’s writ application.
              8
             The magistrate judge recommended denying relief on the other two grounds
   Hughes raised, a recommendation the district court also adopted. The parties additionally
   disputed the timeliness of Hughes’s petition. The magistrate judge recommended finding
   that the petition was timely because equitable tolling was warranted, and the district court
   agreed. The State does not challenge the district court’s timeliness finding on appeal.
              9
                  Fratta v. Quarterman, 536 F.3d 485, 499 (5th Cir. 2008).




                                                    7
Case: 19-30979          Document: 00515967483              Page: 8         Date Filed: 08/05/2021




                                           No. 19-30979


                                                 III
          The Antiterrorism and Effective Death Penalty Act (“AEDPA”)
   requires a district court to defer to a state habeas court’s determination of the
   merits of a prisoner’s claims unless the state decision “was contrary to, or
   involved an unreasonable application of, clearly established Federal law, as
   determined by the Supreme Court of the United States,” or “was based on
   an unreasonable determination of the facts in light of the evidence presented
   in the State court proceeding.” 10 Where, as here, a state court correctly
   identifies the governing clearly established law, a state court decision may
   nevertheless be “an unreasonable application” of that law if it “applies [the
   law] unreasonably to the facts of a particular prisoner’s case.” 11 “A merely
   incorrect state court decision is not sufficient to constitute an unreasonable
   application of federal law . . . .” 12 Instead, the state court decision must be
   “so lacking in justification that there was an error well understood and
   comprehended in existing law beyond any possibility for fairminded
   disagreement.” 13
          We must “carefully consider all the reasons and evidence supporting
   the state court’s decision.” 14 That the Louisiana Supreme Court decision
   does not explain its reasoning does not affect our review. We are required to
   “determine what arguments or theories could have supported the state




          10
               28 U.S.C. § 2254(d)(1), (2).
          11
               Williams v. Taylor, 529 U.S. 362, 407–08 (2000).
          12
               Virgil v. Dretke, 446 F.3d 598, 604 (5th Cir. 2006).
          13
               Harrington v. Richter, 562 U.S. 86, 103 (2011).
          14
               Mays v. Hines, 141 S. Ct. 1145, 1149 (2021) (per curiam).




                                                  8
Case: 19-30979           Document: 00515967483              Page: 9      Date Filed: 08/05/2021




                                            No. 19-30979


   court’s determination” 15 and examine “each ground supporting the state
   court decision.” 16
           Hughes’s ineffective-assistance-of-counsel claim is governed by
   Strickland v. Washington’s two-part inquiry. He “must show: (1) ‘that
   counsel’s representation fell below an objective standard of reasonableness,’
   and (2) that the deficiency was ‘prejudicial to the defense.’” 17 Because the
   Strickland “inquiry is highly deferential to counsel” and AEDPA defers to
   the state court, our review is “doubly deferential.” 18
                                                  A
           To demonstrate deficient performance, Hughes “must show that
   [counsel] made errors so serious that counsel was not functioning as the
   counsel guaranteed by the Sixth Amendment.” 19 We “indulge a strong
   presumption that counsel’s conduct falls within the wide range of reasonable
   professional assistance.” 20 Under AEDPA’s standard, we must defer to the
   state court unless no fairminded jurist could conclude Hughes’s trial counsel
   was reasonably competent.




           15
              Shinn v. Kayer, 141 S. Ct. 517, 524 (2020) (per curiam) (internal quotation marks
   and citation omitted).
           16
                Wetzel v. Lambert, 565 U.S. 520, 525 (2012) (per curiam).
           17
            Anaya v. Lumpkin, 976 F.3d 545, 550–51 (5th Cir. 2020) (quoting Strickland v.
   Washington, 466 U.S. 668, 692 (1984)).
           18
              Id.; see also Knowles v. Mizrayance, 556 U.S. 111, 123 (2009) (“[B]ecause the
   Strickland standard is a general standard, a state court has even more latitude to reasonably
   determine that a defendant has not satisfied that standard.”).
           19
                Anaya, 976 F.3d at 551 (internal quotation marks and citation omitted).
           20
                Id. (internal quotation marks and citation omitted).




                                                  9
Case: 19-30979          Document: 00515967483                Page: 10   Date Filed: 08/05/2021




                                              No. 19-30979


          “[C]ounsel has a duty to make reasonable investigations or to make a
   reasonable decision that makes particular investigations unnecessary.” 21
   Counsel’s “decision not to investigate must be directly assessed for
   reasonableness in all the circumstances, applying a heavy measure of
   deference to counsel’s judgments.” 22 The American Bar Association
   standards, which the Supreme Court uses as a guide for determining what is
   reasonable, 23 provide that “[i]t is the duty of the lawyer to conduct a prompt
   investigation of the circumstances of the case and to explore all avenues
   leading to facts relevant to the merits of the case.” 24 Of course, “the duty to
   investigate does not force defense lawyers to scour the globe on the off chance
   something will turn up,” but it does require counsel to “have good reason to
   think further investigation would be a waste.” 25 Accordingly, “trial counsel
   must not ignore ‘pertinent avenues of investigation,’ or even a single,
   particularly promising investigation lead.” 26
          In Bryant v. Scott, we found deficient performance where counsel
   failed to interview two eyewitnesses who could identify Bryant as the bank
   robber. 27 We explained that “eyewitness identification of Bryant at the crime
   scene was the cornerstone of the state’s case in chief. Consequently,
   information relevant to Bryant’s defense might have been obtained through


          21
               Strickland, 466 U.S. at 691.
          22
               Id.
          23
               Wiggins v. Smith, 539 U.S. 510, 524 (2003).
          24
             Rompilla v. Beard, 545 U.S. 374, 387 (2005) (quoting 1 ABA Standards for
   Criminal Justice 4-4.1 (2d ed. 1982 Supp.)).
          25
               Id. at 383.
          26
             Charles v. Stephens, 736 F.3d 380, 390 (5th Cir. 2013) (quoting Porter v.
   McCollum, 558 U.S. 30, 40 (2009); citing Rompilla, 545 U.S. at 383–84).
          27
               28 F.3d 1411, 1418 (5th Cir. 1994).




                                                  10
Case: 19-30979        Document: 00515967483              Page: 11       Date Filed: 08/05/2021




                                          No. 19-30979


   better pretrial investigation of the eyewitnesses, and a reasonable lawyer
   would have made some effort to investigate the eyewitnesses’ testimony.” 28
   Likewise, here, Allen’s testimony as the only disinterested eyewitness
   claiming to see Hughes shoot Hawkins while Hawkins was backing away with
   his hands raised was the cornerstone of the State’s case that Hughes shot
   Hawkins intentionally.
           It is possible that the state court found no deficient performance
   because, as the State argues, Collier’s failure to interview Allen was a
   strategic decision. To be sure, “conscious and informed decision[s] on trial
   tactics and strategy cannot be the basis for constitutionally ineffective
   assistance of counsel.” 29 But Collier admitted that there was no strategy
   behind his decision not to even attempt to interview Allen personally or send
   an investigator to do so upon finding out that Allen would testify to seeing
   the shooting.
           Another explanation for the state court’s decision could be that
   Collier’s failure to interview Allen wasn’t deficient because he only found
   out about the supposed change in her testimony a few days before trial.
   However, Collier knew prior to the week before trial that the district attorney
   had subpoenaed Allen. And Collier had read Allen’s written statement in
   which she claimed to have seen part of the altercation. So Collier knew that




           28
              Id.; see also Anderson v. Johnson, 338 F.3d 382, 392 (5th Cir. 2003) (finding
   deficient performance and an unreasonable application of clearly established law by state
   court where counsel relied on the investigative work of the state and did not make any effort
   to interview either of the two eyewitnesses to the crime).
           29
             Ward v. Dretke, 420 F.3d 479, 491 (5th Cir. 2005) (internal quotation marks and
   citation omitted).




                                                11
Case: 19-30979          Document: 00515967483              Page: 12      Date Filed: 08/05/2021




                                            No. 19-30979


   Allen was an eyewitness to Hughes and Hawkins’s fight and likely a
   “particularly promising investigation lead.” 30
           Collier’s interpretation of Allen’s written statement is also
   unconvincing. In her statement, Allen wrote “I was sitting in . . . my front
   room, and heard someone calling for help. Then I heard a gunshot go off. I
   came out of the house and hear – and seen two people arguing.” 31 Collier
   thought this statement “clear[ly]” said that Allen was inside at the time of
   the shooting. Allen’s statement is far from clear. Since Hawkins collapsed
   after the shooting, she could not have seen the two men fighting after the
   shot. Thus, the written statement must be somehow incorrect. Collier’s
   failure to do any sort of investigating work to clarify Allen’s statement given
   the importance of her testimony belies reasonable competence.
           Even if Collier lacked prior notice that Allen was a promising lead, a
   reasonable attorney learning of new and potentially damning testimony on
   the eve of trial would have moved for a continuance or at least attempted to
   try to investigate the new testimony in whatever limited time was available.
   At the state evidentiary hearing, Collier said he decided against requesting a
   continuance because Allen’s testimony could be impeached on cross
   examination with her previous written statement. 32 Even accepting that the


           30
                Charles, 736 F.3d at 390.
           31
           Allen clarified that the two people she referred to were two men, who could only
   be Hughes and Hawkins.
           32
              The State claims that Collier didn’t move for a continuance “because they had
   taken a prior continuance just a few months before the June of 2006 trial setting, and their
   chances of getting a second continuance were not good, [so] they felt that going to trial with
   an inconsistent star state witness—one who could be easily impeached with her prior
   statements—would be in petitioner’s best interest.” This explanation is not found in
   Collier’s testimony. He does note that he moved for a continuance in early 2006, but his
   reason for not requesting a second continuance upon learning of Allen’s changed testimony
   was just that he did not think Allen could deviate from her written statement and that he




                                                12
Case: 19-30979          Document: 00515967483               Page: 13       Date Filed: 08/05/2021




                                             No. 19-30979


   written statement was strong impeachment evidence, a fairminded jurist
   could not find that Collier’s performance was rendered competent by
   vigorous cross examination. We rejected a similar argument in Bryant,
   explaining that “[t]he fact that [counsel]’s cross examination was effective
   does not necessarily indicate that a reasonable lawyer, viewing the trial
   ex ante, would have regarded an interview of the eyewitnesses as
   unnecessary. . . . Moreover, assuming that [counsel]’s cross examination was
   effective, that is not to say it could not have been improved by prior
   investigation.” 33 And Collier had no explanation or strategic thinking behind
   his decision not to attempt to interview Allen himself or send an investigator
   to do so. We thus cannot say that a fairminded jurist would find Collier’s
   strategic decision not to request a continuance or to even try to interview
   Allen to be a “conscious and informed decision.” 34
           Because there is no “reasonable argument that [Collier] satisfied
   Strickland’s deferential standard” of adequate performance, we agree with
   the district court’s conclusion that Collier’s performance was deficient and
   the state court’s determination to the contrary was an unreasonable
   application of Strickland. 35



   could impeach her if she did. Nowhere does he claim that deciding not to request a second
   continuance was a strategic decision based on the likelihood of the judge granting the
   motion.
           33
                Bryant, 28 F.3d at 1418 (citing Strickland, 466 U.S. at 689).
           34
              Ward, 420 F.3d at 491; see Strickland, 466 U.S. at 690–91 (“[S]trategic choices
   made after less than complete investigation are reasonable precisely to the extent that
   reasonable professional judgments support the limitations on investigation.”); see also Koon
   v. Cain, 277 F. App’x 381, 389 (5th Cir. 2008) (unpublished) (per curiam) (finding deficient
   performance, and an objectively unreasonable state court ruling to the contrary, where
   counsel failed “even to attempt to interview the lone eyewitness to a crime, whose
   testimony [was] critical to the defensive theory presented”).
           35
                Richter, 562 U.S. at 105.




                                                  13
Case: 19-30979          Document: 00515967483                 Page: 14    Date Filed: 08/05/2021




                                               No. 19-30979


                                                    B
           Hughes must also establish prejudice by showing “there is a
   reasonable probability that, but for counsel’s unprofessional errors, the result
   of the proceeding would have been different.” 36 A reasonable probability
   “requires a substantial, not just conceivable, likelihood of a different
   result.” 37 The jury’s lack of unanimity in convicting Hughes indicates that
   the verdict was “only weakly supported by the record.” 38 Such a verdict “is
   more likely to have been affected by errors than one with overwhelming
   record support.” 39 Here, too, we must defer to the state court unless no
   fairminded jurist could agree with its finding of no prejudice.
           “A defendant who alleges a failure to investigate on the part of his
   counsel must allege with specificity what the investigation would have
   revealed and how it would have altered the outcome of the trial.” 40 Hughes
   argues that two pieces of evidence impeaching Allen’s trial testimony would
   have been uncovered through competent investigation: (1) her television
   interview on the night of the shooting and (2) the testimony of Allen’s
   roommate, Lee.
           As a threshold matter, the State attempts to downplay the importance
   of Allen’s testimony altogether, arguing that her testimony was not


           36
                Strickland, 466 U.S. at 694.
           37
              Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (internal quotation marks and
   citation omitted).
           38
              Strickland, 466 U.S. at 696. Indeed, the only evidence indicating the gun was
   fired intentionally was the inconsistent testimony from Amy and Allen. On the other hand,
   Hughes’s testimony was supported by forensic evidence indicating the gunshot was a
   contact wound.
           39
                Id.
           40
                United States v. Green, 882 F.2d 999, 1003 (5th Cir. 1989) (citations omitted).




                                                   14
Case: 19-30979        Document: 00515967483               Page: 15       Date Filed: 08/05/2021




                                          No. 19-30979


   inconsistent with Hughes’s and so it could not have been a significant factor
   in leading the jury to convict. If so, this could explain the state court’s finding
   of no prejudice. But Allen’s and Hughes’s testimonies were irreconcilable on
   critical facts related to the intentionality of the shooting. Allen testified that
   when she heard the gun fire, she saw one man backing away from the other
   with his hands raised. 41 That is incompatible with Hughes’s testimony that
   Hawkins did not have his hands raised when he was shot and that the gun
   accidentally fired when the two men fell forward towards each other.
           To be sure, there is evidence indicating that Hughes intended to harm
   Hawkins when he drove over to the apartment complex with a gun, namely
   Hughes’s own statements at trial that he drove over to “kick [Hawkins’s]
   ass.” The relevant evidence of whether the shooting was accidental, though,
   concerns the moment of the shooting. The only evidence indicating that
   Hughes intended to shoot Hawkins when the gun fired was Amy’s and
   Allen’s testimony that Hawkins had his hands raised as he was backing away
   from Hughes at that moment. And Amy’s testimony was effectively
   impeached by her earlier contradictory statements to police and her sister. 42
   Allen’s testimony was the lynchpin for the State’s case.
           We turn now to the specific evidence Hughes claims counsel should
   have discovered. First, Hughes points to a television interview Allen gave the
   night of the shooting. He urges that this interview has strong impeachment


           41
             At the evidentiary hearing, Allen claimed that she did not testify that the shooting
   occurred when one man had his hands raised. But at trial she repeatedly said that one man
   “had his hands up trying to back away from the gentleman that was coming at him” when
   she heard the shot.
           42
                There were other inconsistencies in Amy’s testimony undermining her
   credibility. For example, she insisted that her fight with Hawkins was only verbal. But later,
   she admitted that Hawkins threw her up against a wall by her neck. There was also
   testimony that Amy feared retaliation from Hawkins’s family.




                                                15
Case: 19-30979     Document: 00515967483            Page: 16   Date Filed: 08/05/2021




                                     No. 19-30979


   value because Allen said she was inside when she heard the gun fire.
   A fairminded jurist could easily disagree. In the interview, Allen said “I was
   sitting in the house watching TV and all of a sudden I heard someone holler
   for help, then I heard some gun shots go off.” The statement does not
   indicate whether or not Allen went outside during that sequence of events.
   At best it is only weak impeachment evidence, unable to meet the high bar
   for prejudice under our deferential review.
           Hughes next contends that Lee’s testimony would have significantly
   undermined Allen’s testimony. Lee testified at the state evidentiary hearing
   that Allen was watching television on the night of the shooting and
   specifically stated that Allen was “sitting in the chair” inside the apartment
   when both of them heard the shot. Lee repeatedly testified that Allen only
   went outside after hearing the shot: “We heard the shot, and [Allen] jumped
   up and grabbed the phone. She heard somebody yell ‘help,’ and she went out
   the door.”
          The State attempts to minimize the impeachment value of Lee’s
   testimony, but it mischaracterizes it in doing so. According to the State, Lee
   testified that “she thought that [Allen] was inside of the apartment, with the
   exterior door wide open, when the fatal shot was fired.” Thus, the State
   argues that Lee did “not have personal knowledge of what [Allen] saw”
   through the open front door. Lee’s testimony doesn’t indicate whether their
   apartment door was open or closed on the night of the shooting, nor did
   Allen’s trial testimony. Even if the front door was open, Allen insisted at trial
   that she was on the sidewalk outside her apartment when the gun fired, not
   that she was watching the incident through her open front door from inside
   her apartment. So Lee’s testimony would still have cast doubt on Allen’s
   credibility.




                                          16
Case: 19-30979        Document: 00515967483               Page: 17       Date Filed: 08/05/2021




                                          No. 19-30979


           Alternatively, the State argues that Collier would not have discovered
   Lee even if he had interviewed Allen. It is difficult to see how a fairminded
   jurist could conclude that a reasonably competent attorney would not have
   learned of Allen’s roommate upon interviewing Allen. Indeed, quickly into
   his cross examination of Allen, Collier’s co-counsel asked Allen whether
   anyone was with her the night of the shooting, to which she answered yes.
   When asked during the evidentiary hearing, Collier himself admitted that he
   likely would have found out that Allen had a roommate if he had gone to
   interview her. We thus cannot say that a fairminded jurist would find
   discovering Lee to be beyond the scope of a reasonably competent interview
   of Allen.
           Another explanation for the state court’s conclusion could be that
   Collier and his co-counsel already tried to impeach Allen using her written
   statement, and so additional impeachment evidence would not have created
   the requisite probability of a different outcome. This rationale would be
   convincing if the written statement had impeachment value. But as we have
   explained, Allen’s written statement suffered from an obvious logical flaw: It
   did not specify a reasonable course of events and therefore was easily
   explained at trial by Allen’s assertion that she simply “transposed” the series
   of events. Lee’s detailed and consistent testimony suffers from no such
   defect. Accordingly, her testimony would have been a “powerful rebuttal”
   to Allen’s. 43
           Given the importance of Allen’s testimony to the State’s case and the
   value of Lee’s impeachment testimony, we find that no fairminded jurist


           43
              Anderson, 338 F.3d at 394 (finding prejudice and an objectively unreasonable
   state court decision where counsel failed to call a crucial eyewitness to testify because “his
   testimony would have been a powerful rebuttal to that of the victim and her minor
   daughter”).




                                                17
Case: 19-30979          Document: 00515967483                 Page: 18   Date Filed: 08/05/2021




                                               No. 19-30979


   could conclude that the failure to introduce Lee’s testimony would not have
   “undermine[d] confidence in the outcome.” 44
                                                   IV
           AEDPA sets a high bar but not an insurmountable one. The Louisiana
   courts’ denial of relief to Hughes is one of the rare “extreme malfunctions in
   the state criminal justice system” that we are obliged to correct. 45 We affirm.




           44
                Strickland, 466 U.S. at 694.
           45
             Dunn v. Reeves, 141 S. Ct. 2405, 2411 (2021) (per curiam) (quoting Richter, 562
   U.S. at 102).




                                                   18